Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Acknowledgment
The amendment filed on 10/21/2021 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1-20.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–3, 5–9, 12–14, 16, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (U.S. Pub. No. 2019/0206953), in view of Jiao et al. (U.S. Pub. No. 2014/0118826) and Ohyama et al. (U.S. Pub. No. 2016/0233273).

Regarding claim 1, Hsieh et al. teaches a display device comprising: a display panel (mapped according to its constituent elements, below), the display panel comprising: a first display area (e.g., Fig. 3, A, ¶ [0034]) having a first resolution (e.g., Fig. 3, due to the array of pixel units 200, there is inherently a “first resolution”, ¶ [0034]); and a second display area (e.g., Fig. 3, B, ¶ [0034]) having a second resolution (e.g., Fig. 3, due to the array of pixel units 210 being broken up into display zone D and transparent zone C, there is inherently a “second resolution” that is lower than the “first resolution”, ¶ [0034]) lower than the first resolution;
the display panel is a light emitting type display panel (because it is an OLED display panel; ¶ 0034).
Hsieh et al. fails to teach explicitly a window; an anti-reflector disposed under the window, the anti-reflector comprising: a first area having a first transmittance; and a second area having a second transmittance higher than the first transmittance; and the display panel disposed under the anti-reflector and wherein the second area overlaps with the second display area in a plan view and the display panel displays an image toward the first area and the second area.  Jiao et al. teaches a display device comprising a window (not illustrated, but discussed as a “cover glass layer” in ¶ [0002]); and anti-reflector (e.g., Figs. 7 and 8, 62, ¶ [0047]) disposed under the window (though not discussed explicitly, since the “cover glass layer” is on the exterior of the display panel, this is inherently taught), the anti-reflector see ¶ [0044]) disposed under the anti-reflector. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add the anti-reflector of Jiao et al. to the display device of Hsieh et al., in order to prevent the reflection of unwanted exterior light (see Ohyama et al. ¶ [0006]). Regarding the limitation “wherein the second area overlaps with the second display area in a plan view,” neither Hsieh et al. nor Jiao et al. teaches this explicitly. However, given that the purpose of Hsieh et al.’s second display area (Fig. 6, B,  ¶ [0039]) and Jiao’s and second area (Figs. 7 and 8, 84, ¶ [0057]) is to pass as much un-altered light as possible (Hsieh et al. ¶ [0039], Jiao et al. ¶ [0057]) to a camera (Hsieh et al., Fig. 6, 20, ¶ [0034], Jiao et al. Fig. 7, 102, ¶ [0056]) positioned underneath, it would have at least been obvious to one of ordinary skill in the art to try to overlap the two areas when combining the teachings.
When modified by Jiao’s teachings, Hsieh et al. teaches the display panel displays an image toward the first area and the second area.

further comprising an electronic module (Fig. 6, 20, ¶ [0034]) disposed under the second display area (Fig. 6, B, ¶ [0034]) of the display panel.

Regarding claim 3, Jiao et al. teaches a display device wherein the anti-reflector (e.g., Figs. 7 and 8, 62, ¶ [0047]) comprises a polarizer.

Regarding claim 5, in an alternative interpretation of the anti-reflector comprising layer 82 and 68, Jiao et al. teaches a display device wherein the second area (Figs. 7 and 8, 84, ¶ [0057]) of the anti-reflector (e.g., Figs. 7 and 8, 82 and 68, ¶ [0047]) comprises a hole (Fig. 8, 100, ¶ [0062]) defined therein, the hole completely penetrating through the anti-reflector (82 and 68) from an upper surface to a lower surface of the anti-reflector.

Regarding claim 6, Hsieh et al. teaches a display device wherein the second display area (e.g., Fig. 3, B, ¶ [0034]) comprises a first sub-area (e.g., Fig. 3, C, ¶ [0034]) having a first reflectance (the transistors underneath inherently have a “first reflectance”) and a second sub-area (e.g., Fig. 3, D, ¶ [0034]) having a second reflectance (the structure underneath inherently has a “second reflectance”), and wherein the first reflectance is higher than the second reflectance (¶ [0035], presence of reflecting electrode).

wherein the first sub-area (e.g., Fig. 3, C, ¶ [0034]) comprises at least one pixel (¶ [0034]) disposed therein, the at least one pixel comprising: a light emitting element comprising a first electrode (Fig. 4a, 2111, ¶ [0035]), a light emitting layer (Fig. 4a, 2112, ¶ [0035]), and a second electrode (Fig. 4a, 2113, ¶ [0035]); and a pixel circuit (Fig. 4a, 212, ¶ [0034]) electrically connected to the light emitting element, the pixel circuit comprising a signal line and a transistor (these elements are not specially discussed, but are illustrated in Fig. 4a, with a “signal line” connected to the gate electrode).

Regarding claim 8, Hsieh et al. teaches a display device wherein the second sub-area (e.g., Fig. 3, D, ¶ [0034]) comprises at least one dummy pixel (e.g., Fig. 4a, the first and second electrodes being disposed in the second sub-area, but not any of the control circuit, ¶ [0034]) disposed therein, the dummy pixel comprising a same structure as the at least one pixel disposed in the first sub-area (e.g., Fig. 3, C, ¶ [0034]) except for omission of at least one of the first electrode, the light emitting layer, the second electrode, and the transistor (Fig. 4b, the transistor is omitted).

Regarding claim 9, Hsieh et al. teaches a display device wherein the second electrode (e.g., Fig. 4a, 2113, ¶ [0035]) in the second sub-area (e.g., Fig. 3, D, ¶ [0034]) comprises an opening formed therethrough (¶ [0043]).

wherein the second sub-area (e.g., Fig. 3, D, ¶ [0034]) comprises a plurality of second sub-areas (e.g., Fig. 5b), and the first sub-area (e.g., Fig. 3, C, ¶ [0034]) is surrounded by the plurality of second sub-areas (e.g., Fig. 5b).

Regarding claim 13, Hsieh et al. teaches a display device wherein the first sub-area (e.g., Fig. 3, C, ¶ [0034]) comprises at least one pixel light emitting area (e.g., ¶ [0034]).

Regarding claim 14, the combination of Hsieh et al. and Jiao et al. teach a display device wherein the second area (Jiao et al. Figs. 7 and 8, 84, ¶ [0057]) is surrounded by the first area (Jiao et al. Figs. 7 and 8, areas outside of 84, ¶ [0057]) when viewed in the plan view (once combined as discussed with respect to claim 1, this would be taught), and the second display area (e.g., Fig. 3, B, ¶ [0034]) is surrounded (though not illustrated in Fig. 3, Hsieh et al. at least suggests this, see Fig. 2 and discussion in ¶ [0040]) by the first display area (e.g., Fig. 3, A, ¶ [0034]) in the plan view.

Regarding claim 16, Hsieh et al. teaches a display device comprising: a display panel (mapped according to its constituent elements, below), the display panel comprising: a first display area (e.g., Fig. 3, A, ¶ [0034]) and a second display area (e.g., Fig. 3, B, ¶ [0034]) having different reflectances from each other (¶ [0035], lack of reflecting ; and an electronic module (Fig. 6, 20, ¶ [0034]) disposed under the display panel,
the display panel is a light emitting type display panel (because it is an OLED display panel; ¶ 0034).

Hsieh et al. fails to teach explicitly a window; an anti-reflector disposed under the window, the anti-reflector comprising a first area and a second area having different transmittances from each other; and the display panel disposed under the anti-reflector and wherein the second area, the second display area, and the electronic module overlap with each other in a plan view.  Jiao et al. teaches a display device comprising a window (not illustrated, but discussed as a “cover glass layer” in ¶ [0002]); and anti-reflector (e.g., Figs. 7 and 8, 62, ¶ [0047]) disposed under the window (though not discussed explicitly, since the “cover glass layer” is on the exterior of the display panel, this is inherently taught), the anti-reflector comprising: a first area (Figs. 7 and 8, areas outside of 84, ¶ [0057]) and a second area (Figs. 7 and 8, 84, ¶ [0057]) having different transmittances from each other (¶ [0057]); and the display panel (Fig. 7, 52/58/60, ¶ [0047], though Fig. 7 illustrates and this passage describes an LCD structure, one having ordinary skill in the art would realize that Jiao is also suggesting an OLED structure in this place, see ¶ [0044]) disposed under the anti-reflector. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to add the anti-reflector of Jiao et al. to the display device of Hsieh et see Ohyama et al. ¶ [0006]). Regarding the limitation “wherein the second area, the second display area, and the electronic module overlap with each other in a plan view,” neither Hsieh et al. nor Jiao et al. teaches this explicitly. However, given that the purpose of Hsieh et al.’s second display area (Fig. 6, B, ¶ [0039]) and Jiao’s second area (Figs. 7 and 8, 84, ¶ [0057]) is to pass as much un-altered light as possible (Hsieh et al. ¶ [0039], Jiao et al. ¶ [0057]) to an electronic module (Hsieh et al., Fig. 6, 20, ¶ [0034], Jiao et al. Fig. 7, 102, ¶ [0056]) positioned underneath, it would have at least been obvious to one of ordinary skill in the art to try to overlap the two areas and the electronic module when combining the teachings.
When modified by Jiao’s teachings, Hsieh et al. teaches the display panel displays an image toward the first area and the second area.

Regarding claim 17, the combination of Hsieh et al. and Jiao et al. teach a display device wherein the first area (Jiao et al. Figs. 7 and 8, areas outside of 84, ¶ [0057]) has a first transmittance (Jiao et al. ¶ [0057]) and the second area (Jiao et al. Figs. 7 and 8, 84, ¶ [0057]) has a second transmittance (Jiao et al. ¶ [0057]), the first transmittance being lower than the second transmittance (Jiao et al. ¶ [0057]), and wherein the first display area (Hsieh et al. e.g., Fig. 3, A, ¶ [0034]) has a first reflectance (Hsieh et al. ¶ [0035]) and the second display area (Hsieh et al. e.g., Fig. 3, B, ¶ [0034]) has a second reflectance (Hsieh et al. ¶ [0035]), the first reflectance being higher than the second reflectance (Hsieh et al. ¶ [0035], lack of reflecting electrode in part of second display area changes its reflectance to be lower).



Regarding claim 19, Hsieh et al. teaches a display device wherein the second display area (e.g., Fig. 3, B, ¶ [0034]) comprises: a first sub-area (e.g., Fig. 3, C, ¶ [0034]) comprising at least one pixel (¶ [0034]) disposed therein; and a second sub-area (e.g., Fig. 3, D, ¶ [0034]) in which at least one dummy pixel (e.g., Fig. 4a, the first and second electrodes being disposed in the second sub-area, but not any of the control circuit, ¶ [0034]) is disposed, wherein the at least one pixel comprises a light emitting element (mapped according to its constituent elements, below) and a pixel circuit (Fig. 4a, 212, ¶ [0034]) electrically connected to the light emitting element, wherein the light emitting element comprises a first electrode (Fig. 4a, 2111, ¶ [0035]), a light emitting layer (Fig. 4a, 2112, ¶ [0035]), and a second electrode (Fig. 4a, 2113, ¶ [0035]), the pixel circuit comprises a signal line and a transistor (these elements are not specially discussed, but are illustrated in Fig. 4a, with a “signal line” connected to the gate electrode), and wherein the at least one dummy pixel comprises a same structure as the pixel disposed in the first sub-area except for omission of at least one of the first electrode, the light emitting layer, the second electrode, and the transistor (Fig. 4b, the transistor is omitted).

Regarding claim 20, Hsieh et al. teaches a display device wherein the second electrode (e.g., Fig. 4a, 2113, ¶ [0035]) in the second sub-area (e.g., Fig. 3, D, ¶ [0034]) comprises an opening formed therethrough (¶ [0043]).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh et al. (U.S. Pub. No. 2019/0206953), in view of Jiao et al. (U.S. Pub. No. 2014/0118826) and Ohyama et al. (U.S. Pub. No. 2016/0233273), as applied to claim 16 above and further in view of Sun et al. (WO 2020019870 A1).

Regarding claim 18, Jiao et al. teaches a display device wherein the anti-reflector (e.g., Figs. 7 and 8, 62, ¶ [0047]) comprises a polarizer, and wherein the second area (Figs. 7 and 8, 84, ¶ [0057]) comprises a hole (Fig. 8, 100, ¶ [0062]) defined therein.

Jiao does not expressly teach the hole completely penetrating through the anti-reflector from an upper surface to a lower surface of the anti-reflector.
In the same field of endeavor, Sun teaches a display device (fig. 7) wherein a hole 221 is formed in a polarizer 220 and the hole 221 completely penetrating through the polarizer 220 from an upper surface to a lower surface of the polarizer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the teachings of Sun et al. to the display .



Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive. 

Applicant argues “Jiiao discloses polarizers 62 arranged on both the upper and lower surfaces of the liquid crystal display panel. ….The display panel disclosed in Hsieh corresponds to an organic light emitting display panel, and no motivation for applying the polarization layer of the liquid crystal display panel of Jiao to the organic light emitting display panel of Hsieh is taught or suggested in any combination of the cited references”.

Examiner does not find the arguments persuasive. Jiao discloses the display panel 14 be formed from organic light-emitting diode (OLED) structures (e.g., “Display 14 may, in general, be formed from any suitable type of display structures. Examples of display structures that may be used for display 14 include liquid crystal display (LCD) structures, organic light-emitting diode (OLED) structures, plasma cells, and electronic ink display 
Applicant’s arguments regarding claims 5 and 18 are moot in view of the new interpretation of Jiao et al. and new prior art Sun et al..

Therefore, the rejection stands.



Cited Prior Art
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. 
Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926. The examiner can normally be reached M-F 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571-270-3035; M-F 9am-5pm PST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NILUFA RAHIM/Primary Examiner, Art Unit 2893